OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                       P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                         tsesPQsfc
                                   3ESS
             STAfJtS^^iSABIRSBS Ci
             PENALTY FOR                : *" c
  10/30/201 PRIVATE USE                                                                    OCT31   2014   I
  WILKINS, BILLY CHARLES                  TrJ-CeNd?    MAILED FROM ZPftft^gjggjj^g
  I have this day received and presented to the Court the original application for writ
  of habeas corpus.                 -->.-'
                                                   "                                 Abel Acosta, Clerk

                                 BILLY CHARLES WILKINS
        PLEASE FORWARD mTC . WEST TEXAS ISF - TDC # 757085
        RESIDENT NO LONGER BQX 1359 . . ' :.
        AT THIS FACILITY BROWNFIELD, TX 79316              **F                                            I




•JAL-JBS3B   793 i S          lillHMiilli''ni'liiil^iilii,lilll'llilili'lillllli'l,i'lll